Citation Nr: 1437980	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-35 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with major depressive disorder, currently evaluated as 50 percent disabling prior to January 23, 2012, and 70 percent disabling since January 23, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1984.

The Veteran's PTSD claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the 50 percent disability rating.  The Veteran filed a Notice of Disagreement (NOD) in May 2009.  The RO issued a Statement of the Case (SOC) in September 2009.  In September 2009, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the issue.

The RO issued another rating decision in May 2012, which increased the rating for the PTSD to 70 percent.  The 70 percent rating was made retroactively effective from January 23, 2012, the date of a VA examination that provided findings to support a higher disability rating.  The Veteran continued to appeal, requesting even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In May 2013, the Veteran testified before the undersigned at the local RO (Travel Board hearing).  A copy of the hearing transcript has been associated with the claims file.

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in December 2012.  Subsequently additional evidence was added to the claims file.  To date, this evidence has not been reviewed by the AOJ.  However, the Veteran waived his right to have the AOJ review this evidence in the first instance in a statement dated in June 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).

At his Board hearing, the Veteran testified that he retired early from his employment due to his service-connected PTSD.  Specifically, the Veteran cited his PTSD symptoms of stress and attitude as reasons for why he was asked by his supervisor to retire early.  The record indicates that the Veteran is currently unemployed.  The Veteran's private physician, Dr. T.C., in a May 2009 medical opinion, found that the Veteran's PTSD "significantly impacts" his ability to work.  Thus, the Board finds that this evidence reasonably raises the claim for a TDIU due exclusively to the service-connected PTSD and is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, regarding the claim for TDIU, the Veteran has not been provided with a proper duty-to-assist notice letter.  The Veteran must be provided with this requisite notice upon remand.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).

Additionally, regarding the TDIU claim, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities, to include his PTSD, currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected PTSD, which is currently on appeal.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.  

Further, the claims file currently contains VA outpatient treatment records from the Montgomery, Alabama, VA Medical Center (VAMC), to include the Fort Rucker, Alabama, VA Community-Based Outpatient Clinic (CBOC), dated since March 2012.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  Upon remand, the Veteran's private treatment records currently contained in the claims file should also be updated.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, regarding the PTSD claim, the Board notes that VA's Office of General Counsel (OGC) stated in VA O.G.C. Prec. Op. No. 6-96 that when the issue of entitlement to a TDIU rating arises in connection with an increased rating appeal, the Board is not precluded from issuing a final decision on the increased rating claim and remanding the TDIU rating issue to the AOJ for further development.  However, in Babchak v. Principi, 3 Vet. App. 466, 467 (1992), the United States Court of Appeals for Veterans Claims (Court) found the an increased rating claim for PTSD and a TDIU claim were "inextricably intertwined," because the PTSD claim could affect the outcome of the TDIU claim.  Thus, in accordance with the case law, the Board finds that the PTSD claim is "inextricably intertwined" with the TDIU claim, particularly as the Veteran asserts that he was forced to take an early retirement due to his service-connected PTSD.  Thus, the development requested for the TDIU claim in this remand must be completed prior to the adjudication of the Veteran's PTSD claim, as adjudication of the TDIU claim likely will affect adjudication of the PTSD claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate the claim for a TDIU rating due to the service-connected PTSD .  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for TDIU due to the service-connected PTSD.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or his representative.

Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

2.  Obtain all pertinent VA outpatient treatment records from the Montgomery, Alabama, VAMC, to include the Fort Rucker, Alabama, CBOC, dated since March 2012.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

3.  Update and obtain all pertinent private treatment records.  

All attempts to secure this evidence must be documented in the claims file.  If such records are unavailable, the claims file should be clearly documented to that effect, and the Veteran must be notified of any inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).

4.  After obtaining the above records, schedule the Veteran for a VA examination in order to assist in evaluating the effect of his service-connected disabilities (PTSD with major depressive disorder; bilateral mild to moderate pes planus; tinnitus; history of neck injury with neck pain; history of lower back strain; and, bilateral high frequency sensorineural type hearing loss) on his employability.    

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims folder and the record must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



